UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34817 COLONIAL FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Maryland 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, NJ (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 10, 2012, 3,991,634 shares of common stock, par value $0.01 per share TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 4 Consolidated Statements of Stockholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations 35 Item 3 Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II OTHER INFORMATION Item 1 Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3 Defaults Upon Senior Securities 47 Item 4 Mine Safety Disclosures 48 Item 5 Other Information 48 Item 6 Exhibits 48 Signatures 49 1 PART IFINANCIAL INFORMATION Item 1.Financial Statements Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, (Dollars in thousands, except per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at June 30, 2012 - $37,076; at December 31, 2011 - $38,679) Loans receivable, net of allowance for loan losses of $2,938 at June 30, 2012 and $5,027 at December 31, 2011 Real estate owned Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank short-term borrowings - Federal Home Loan Bank long-term borrowings Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 50,000,000 shares; none issued - - Common stock, $0.01 par value; authorized 100,000,000 shares; issued and outstanding 3,991,634 shares at June 30, 2012 and 3,994,046 shares at December 31, 2011 40 40 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, exceptper share data) Interest Income Loans, including fees $ Mortgage-backed securities Investment securities:Taxable Investment securities:Tax-exempt Total Interest Income Interest Expense Deposits Borrowings 11 42 22 90 Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans - 8 - 39 Net gain on sales and calls of investment securities 30 5 27 Earnings on life insurance 87 87 Other 1 2 4 3 Total Non-Interest Income Non-Interest Expenses Compensation and benefits Occupancy and equipment FDIC insurance premium Data processing Office supplies 52 39 93 83 Professional fees Advertising and promotions 37 57 80 83 Real estate owned, net 6 10 Other Total Non-Interest Expenses Income (Loss) before Income Tax Expense (Benefit) ) ) Income Tax expense (BENEFIT) ) ) Net Income (Loss) $ ) $ $ ) $ Per Share Data (See Note 3): Earnings (loss) per share – basic $ ) $ $ ) $ Earnings (loss) per share – diluted $ ) $ $ ) $ Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – diluted See notes to unaudited consolidated financial statements. 3 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended June 30, Six Months Ended June 30. (Dollars in thousands) Net income (loss) $ ) $ $ ) $ Other Comprehensive Income (Loss): Unrealized gain (loss) on securities net of tax expense (benefit)– 2012, $251 and $(24); 2011, $400 and $455 (8 ) Less reclassification adjustment for realized gain on sale of securities (net) included in net income net of tax expense– 2012, $10 and $78; 2011, $2 and $11 ) (3 ) ) ) Total Other Comprehensive Income (Loss) ) Comprehensive Income (Loss) $ ) $ $ ) $ See notes to unaudited consolidated financial statements. 4 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Unearned Shares Held by ESOP Retained Earnings Accumu -lated Other Compre- hensive Income Total Stock- holders’
